Citation Nr: 0835978	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In December 2007, the Board remanded this case for additional 
evidentiary development.  Following completion of the 
requested development, in June 2008, the RO issued a rating 
decision which granted service connection at a 10 percent 
disability rating for left ear hearing loss, effective from 
January 2004.  Accordingly, this decision shall address the 
remaining issue of appeal concerning service connection for 
right ear hearing loss.


FINDINGS OF FACT

1.  The veteran's current right ear hearing loss existed 
prior to his entry into active duty service.

2.  The veteran's pre-existing right ear hearing loss did not 
permanently increase in severity during his active duty 
service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's February 2004 letter advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, additional notice was provided to the veteran 
through the RO's January 2008 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and personnel records, as well as the 
veteran's identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also notes that a medical opinion was obtained concerning the 
etiology of the veteran's current right ear hearing loss. 
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has right ear hearing loss 
as a result.  The veteran's Report of Separation, Form DD 
214, revealed that he served on active duty in the Air Force 
from February 1963 to February 1967.  The report listed his 
inservice specialty as weapons mechanic.  A review of his 
service personnel records revealed that his service included 
being stationed at overseas air bases in Okinawa, Japan.  The 
veteran's service personnel records give no evidence of 
participation in combat.  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.  

The evidence of record includes two copies of the veteran's 
enlistment examination, dated February 5, 1963.  Both copies 
of this examination report listed his hearing acuity as 
15/15, bilaterally, on whispered voice testing.  However, the 
second copy of his enlistment examination has been amended.  
Specifically, the hearing portion of veteran's "PULHES" 
profile was amended to state "2."  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).  

An undated audiogram is also in the service medical records.  
The specific pure tone thresholds stated in decibels at 
various Hertz levels were not listed in the audiogram.  This 
record has been stamped with the veteran's name, along with a 
service identification number.  A review of the veteran's 
service personnel records revealed that the service 
identification number stamped on the audiogram matches the 
service identification number which was originally assigned 
to the veteran at the time of his enlistment on February 5, 
1963.  The service personnel records also revealed that the 
veteran's service identification number was later changed to 
a different service identification number, effective from 
February 8, 1963.

The report of an inservice audiogram, performed in January 
1964, listed findings of an audiological evaluation, 
including pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
35 (45)
35 (40)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The report of an inservice audiogram, performed in August 
1964, listed findings of an audiological evaluation, 
including pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
20 (30)
40 (45)

The report of an inservice audiogram, performed in October 
1965, listed findings of an audiological evaluation, 
including pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
25 (35)
30 (35)

The veteran's separation physical was conducted in January 
1967.  The report of this examination noted that his ears and 
drums were normal.  The report also listed findings from an 
audiological evaluation, including pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
10 (15)

On his medical history report, completed pursuant to his 
separation examination, the veteran denied any history of 
hearing loss or ear trouble.

A post service private treatment report, dated in October 
1983, noted the veteran's complaints of decreased hearing in 
the left ear.  An audiological evaluation, performed at that 
time, revealed asymmetrical sensorineural loss with decreased 
discrimination and with prolonged reflex latency.  

A magnetic resonance imaging of the cranium, with attention 
to the internal auditory canals, performed in November 1989, 
revealed an impression of mild vermian atrophy.  The 
examination was otherwise unremarkable, with no evidence of 
acoustic neuroma.

A VA treatment report, dated in October 2002, noted an 
assessment of hearing loss.  A treatment report, dated in 
February 2003, noted an assessment that pure tone testing 
revealed a mild to profound sensorineural hearing loss in the 
right ear, with poor word recognition scores.  It also noted 
severe to profound sensorineural hearing loss in the left 
ear.  The veteran was subsequently provided with hearing aids 
the following month.

In April 2004, a VA audiological examination was conducted.  
The VA examiner noted that the veteran's claims file was not 
available for review at the time of the examination.  The 
report noted the veteran's history of inservice noise 
exposure from truck driving, working near jets, and weapons 
loading.  It also noted his post service history of noise 
exposure from sheet metal work, as well as recreational noise 
exposure from black powder rifles, large caliber handguns, 
and lawn tools.  The report noted current findings of 
moderate to profound sensorineural hearing loss in the right 
ear.  The VA examiner noted that he was unable to reach a 
conclusion regarding the etiology of the veteran's hearing 
loss given the unavailability of the veteran's service 
medical records.

In May 2008, a second VA audiological examination was 
conducted.  The VA examiner noted his prior history as a 
former Air Force audiologist, and that he had served as the 
assistant Chief of Audiology at Lackland, Air Force Base.  He 
further indicated that his professional experience included 
teaching nurses how to operate, perform, and interpret the 
hearing tests obtained with equipment commonly used by the 
Department of Defense from the 1960s through the 1990s.  As a 
former military audiologist, he indicated that he is 
knowledgeable about the physical profiling system and was 
involved with testing and management of military personnel 
from all branches of service.  The report also noted that he 
had reviewed the veteran's claims folder.  Based upon his 
review, the VA examiner noted that the undated audiogram was 
a test completed at the time of the veteran's entrance into 
active duty service.  In support of this opinion, the VA 
examiner pointed out that the veteran's service personnel 
records indicated that he was assigned that service number 
prior to it being changed on February 8, 1963.  The VA 
examiner opined that the veteran had bilateral hearing 
impairment which existed prior to his military service.  
Finally, he stated that there was no evidence of aggravation 
of the right ear hearing impairment during service.   

A.  Right Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2007).  

In this case, the veteran's entrance examination report, 
dated in February 1963, noted that he had a preexisting 
hearing loss at the time he entered into military service.  
Specifically, his entrance examination report was amended to 
indicate that the hearing portion of veteran's "PULHES" 
profile was a "2".  Moreover, the record reflects that this 
amendment was based upon an audiological examination which 
was conducted within the veteran's first four days of 
military service, between February 5, 1968 and February 8, 
1968.  This conclusion is confirmed by the fact that the 
report is stamped with the veteran's prior service personnel 
record number, which was only used during this brief time 
frame.  Moreover, the VA examiner opined that the audiogram 
revealed bilateral hearing impairment prior to his 
enlistment.  Accordingly, the Board finds that this condition 
was noted at entrance into service, and the presumption of 
soundness does not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004); VAOPGCPREC 3-00, 
65 Fed. Reg. 33422 (2000).  However, the Board notes that the 
portion of the regulation that was changed is inapplicable to 
the veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the veteran's 
claim.  Therefore, the Board is of the opinion that all due 
process requirements were met in this regard, and there is no 
prejudice to the veteran's claim in proceeding with 
adjudication of his appeal.

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence that the veteran's pre-existing 
right ear hearing loss underwent an increase in severity 
during service.  The VA examiner in May 2008 stated that 
there was no evidence that the veteran's right ear hearing 
loss was aggravated during his military service.  Moreover, 
comparison of the audiological examinations conducted in 
January 1964 and at the time of his separation in January 
1967 indicate that the veteran's hearing acuity in the right 
ear improved at every Hertz level tested.  In addition, the 
veteran's service medical records are completely silent as to 
any complaints of or treatment for hearing loss.  On a report 
of medical history, completed pursuant to his separation 
examination in January 1966, the veteran denied having any 
history of hearing loss.  Moreover, there is no evidence of 
any post service treatment having been sought for this 
condition for more than fifteen years following the veteran's 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Thus, the evidence 
does not show that the veteran's pre-existing right ear 
hearing loss worsened during service.

Since there is no competent evidence that the right ear 
hearing loss worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  However, in the present case, there is no 
competent evidence of worsening of the pre-existing right ear 
hearing loss in service.  See Wagner, 370 F. 3d. at 1096.

In the absence of competent medical evidence that the 
veteran's pre-existing right ear hearing loss was aggravated 
by his military service, the preponderance of the evidence is 
against the veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


